ON- REHEARING.
ANDERSON, J.
Section 139 of the Constitution oí 1901 not only vests the judicial powers of the state in the officers therein enumerated, but also in such persons as may be by law invested with powers of a judicial nature. Our present Constitution not only permits the Legislature to create a State Tax Commission, but authorizes it to be invested with judicial powers.' We are not concerned with the fact as to whether or not *631the commissioners’ court is one of record, or whether or not its judgments, when made final, except upon appeals, could or could not be revised, except by a court, as this last point might be conceded without affecting the present question. In any event, the commissioners’ court is of limited jurisdiction, and derives its power to fix or revise assessments of property solely from the statute, and its orders or judgments in this particular are not made final except in the event that no appeal is taken, or in case the same is not reopened or revised by the State Tax Commission. — Section 2265 of the Code of 1907. In other words, the power of the commissioners’- court to act in this respect is derived from the Legislature, and in granting the right to so act the power to revise the finding is expressly reserved to the State Tax Commission, and it has the right to vacate the. order or finding of the commissioners’ court, without notice to the taxpayer, so long as he is given notice before the final assessment is made. — Hacker v. Howe, 72 Neb. 386, 101 N. W. 255.
The case of Sanders v. Cabaniss, 43 Ala. 173, involved a question unlike the foregoing. There the Legislature undertook by an act to annul and vacate final judgments of courts. Here the Legislature created a body with judicial functions as to the assessment of property, and gave the commissioners’ court the authority to act only subject to the revisory power delegated to the State Tax Commission.
We repeat, that unless the act sought to be restrained was judicial, or quasi judicial, as distinguished from a legislative or ministerial act, prohibition is not the proper remedy to prevent action. We do not dispute the proposition that if a judicial body usurps its functions it can be restrained by the writ of prohibition, but the thing that it does or attempts, and which consti*632tutes the usurpation, must be judicial in character and not legislative or ministerial. A judicial officer or body will not be restrained by the writ of prohibition from doing an act although unauthorized, unless the said act is of a judicial nature. — Washington County v. Bowling, 151 Ala. 561, 44 South. 465; State v. Bradley, 134 Ala. 549, 33 South. 339. It, therefore, follows as of necessity, that the act of the State Tax Commission in vacating the assessment of the commissioners’ court and in reassessing the property must be judicial or quasi judicial, else it could not be restrained by the writ of prohibition.
Whether or not the statute, in authorizing a revision of the assessments of county boards, by the State Board (a matter in which the state is vitally interested) is an interference with local self-government is not, as suggested in brief of appellee’s counsel, a question with which this court is concerned, so long as the statute does not violate the Constitution. Neither have we the right or desire to dictate to the said State Board the instances in which they should revise local assessments, as this is a matter to be addressed to its sound discretion in the conscientious discharge of official duty. We simply hold that the statute gives the authority to do so, and that said statute is not repugnant to the Constitution.
Application for rehearing denied.